Citation Nr: 0635764	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fractured nose.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.



FINDING OF FACT

The veteran's residuals of a fractured nose are manifested by 
an external nasal valve collapse which has a minor 
contribution to a mild nasal airway obstruction.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fractured nose have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a September 2004 letter sent 
to the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  Finally, this 
letter expressly notified the appellant of the need to submit 
any pertinent evidence in the appellant's possession.

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  To the extent that the September 
2004 notice was not given prior to the May 2003 initial 
adjudication of the claim, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a November 2004 statement of the case was 
issued to the veteran.

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because it has concluded that the 
preponderance of the evidence is against the veteran's claim.  
Any questions regarding the effective date have therefore 
been rendered moot.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, hospitalization and 
treatment records from Dr. Mer, and private treatment records 
and an October 2003 letter from Dr. Dorsey are associated 
with the claims folder.  The veteran was also provided a VA 
examination in conjunction with his claim for the specific 
purpose of rating the veteran's current level of disability.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 0 percent disability 
evaluation for residuals of a fractured nose pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2006).  Under that 
diagnostic code, a maximum 10 percent evaluation is warranted 
when there is a deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

A March 1973 hospitalization report indicates that the 
veteran has a very deviated septum which is almost completely 
obstructing the veteran's left side.  The veteran's clinical 
history notes that his breathing difficulties have not 
responded to nasal drops and antihistamines.  The surgical 
report details a submucous resection which removed part of, 
and elevated the remaining, nasal septum.  There is no 
indication of any resulting improvement in the veteran's 
medical records.  However, the hospitalization summary 
indicates that the veteran was discharged the day after the 
procedure.

The veteran has not submitted any additional medical records 
which indicate difficulty breathing through the nose.  
Private medical records from Dr. Dorsey indicate that the 
veteran has complained of shortness of breath.  However, as 
noted in a July 2003 medical record, such breathing 
difficulties have been attributed to anxiety and coronary 
disease.  Therefore, these private medical records are deemed 
not useful for rating purposes.

The veteran has also submitted an October 2003 letter from 
his private physician which indicates that he has a deviated 
septum caused by a nasal fracture and would benefit from the 
use of a steroid nasal spray.  The Board notes that this 
letter is also not useful for rating purposes because there 
is no indication of the degree of nasal airway obstruction 
due to his nasal fracture.  

Conversely, the veteran was examined in June 2004 in 
conjunction with this claim, and the examination report 
details the severity of the veteran's nasal airway 
obstruction as well as to what extent the obstruction is due 
to his service-connected residuals of a fractured nose.  The 
examination report indicates that the veteran reported having 
difficulty breathing, especially at night and especially on 
the right side.  He also stated that he uses saline and 
steroid nasal sprays twice daily for relief; however, the 
congestion returns after the moisture evaporates.  The 
veteran denied any purulent nasal discharge, pain, pressure, 
or loss of sense of smell.  He reported copious amounts of 
watery discharge and daily sneezing attacks, which the 
examiner noted were consistent with allergic rhinitis.

The examination report indicates that the examiner observed a 
deviated nasal pyramid and a slight amount of external nasal 
valve collapse.  The examiner indicated that he decongested 
the veteran's nasal cavity with phenylephrine and lidocaine 
spray, which resulted in an excellent nasal airway 
bilaterally.  A diagnosis of mild nasal airway obstruction 
due in part to external nasal valve collapse was provided.  
However, the examiner opined that the nasal valve collapse 
has a minor contribution to the veteran's nasal airway 
obstruction, and that most likely 90 percent or more is due 
to nasal airway inflammation which may be allergic in 
etiology.  Thus, the examiner noted that the veteran's mild 
nasal airway obstruction is less likely as not caused by his 
nasal fracture.

The Board notes that the examiner did not specify to what 
degree the veteran's nasal airway passages are obstructed.  
He only described the obstruction as mild.  However, such 
failure to specify whether either of the veteran's passages 
is completely obstructed or at least 50 percent obstructed in 
accordance with the rating criteria is not necessary given 
the examiner's conclusion.  Regardless of the level of 
obstruction, the examiner concluded that at least 90 percent 
was due to a cause other than the veteran's service-connected 
residuals of a fractured nose.  Therefore, for rating 
purposes, the veteran's service-connected disability is 
responsible for no more than 10 percent of a completely 
obstructed nasal airway, if there was complete obstruction.  
Such contribution would not entitle the veteran to a 
compensable evaluation under Diagnostic Code 6502.

The Board acknowledges that the veteran's March 1973 medical 
records indicate a nearly complete obstruction of the left 
nasal airway.  However, the Board would note that this 
observation was made pre-surgery and that this was the 
veteran's condition thirty-three years ago.  With regards to 
the veteran's claim for a compensable evaluation, the Board 
is only concerned with the current state of the veteran's 
service-connected disability since the time his claim was 
filed, which was August 2002.  Therefore, in rating the 
veteran's residuals of a fractured nose, the Board finds the 
July 2004 VA examination report more probative than the March 
1973 hospitalization records.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's residuals of a fractured nose to warrant 
consideration of alternate rating codes.

The Board has analyzed the medical evidence of record along 
with the veteran's own statements regarding his service-
connected disability.  However, the Board finds that a 
preponderance of the evidence does not support an increased 
rating.  The veteran's current rating of 0 percent under 
Diagnostic Code 6502 most accurately reflects the veteran's 
current impairment due to his service-connected residuals of 
a fractured nose.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to a compensable evaluation for residuals of a 
fractured nose is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


